First, appellant claimed that his trial counsel was ineffective
                 for failing to request a copy of the victim's drug treatment records to
                 impeach her testimony that she was receiving treatment. Appellant failed
                 to demonstrate that his trial counsel's performance was deficient or that
                 he was prejudiced. The victim testified that she was receiving treatment
                 and admitted that she was seeking illegal prescription painkillers when
                 the robbery occurred. Appellant failed to demonstrate that her treatment
                 records would have been relevant, or that there was a reasonable
                 probability of a different outcome had trial counsel obtained these records.
                 Therefore, we conclude that the district court did not err in denying this
                 claim.
                             Second, appellant claimed that his trial counsel was
                 ineffective for using the court marshal's weapon as demonstrative
                 evidence when questioning a police officer about the victim's description of
                 the weapon. Appellant noted that one of the jurors had a question as to
                 whether the weapon used had been found. Appellant failed to
                 demonstrate that his trial counsel's performance was deficient or that he
                 was prejudiced. It was clear from the evidence presented that the weapon
                 used was not recovered. Trial counsel cross-examined the witness about
                 the discrepancy in the victim's description of the weapon. Appellant failed
                 to demonstrate that there was a reasonable probability of a different
                 outcome had trial counsel not used the court marshal's weapon as
                 demonstrative evidence. Therefore, we conclude that the district court did
                 not err in denying this claim.
                             Third, appellant claimed that his trial counsel was ineffective
                 for failing to file a motion to continue when his trial counsel allegedly
                 received copies of the victim's written statement and the officer's reports
                 days before trial. Appellant failed to demonstrate that his counsel's

SUPREME COURT
                 performance was deficient or that he was prejudiced as he failed to
        OF
     NEVADA
                                                       2
(0) 1947A    e
                demonstrate a motion to continue would have been meritorious or that
                there was a reasonable probability of a different outcome had the trial
                been continued. Therefore, we conclude that the district court did not err
                in denying this claim.
                            Fourth, appellant claimed that his trial counsel was ineffective
                for failing to file a motion to suppress "all" of the evidence because there
                was no evidence of a second person for the conspiracy charge and no
                weapon was found for the felon-in-possession-of-a-firearm charge.
                Appellant failed to demonstrate that his counsel's performance was
                deficient or that he was prejudiced. Appellant failed to demonstrate that
                such a motion would have been meritorious. Further, he failed to identify
                what evidence should have been suppressed. Appellant failed to
                demonstrate that there was a reasonable probability of a different
                outcome had trial counsel litigated a motion to suppress. Therefore, we
                conclude that the district court did not err in denying this claim.
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                       J.
                                         Hardesty



                Douglas                                    Cherry



                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Kamario Mantrell Smith
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A